DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This Office Action is responsive to the amendment filed on 02 November 2021. As directed by the amendment: Claims 15, 21, and 28-30 have been amended, no claims have been cancelled, and no claims have been added.  Claims 1-14 and 32 have been previously withdrawn due to a Restriction Requirement. Thus, Claims 15-31 are presently pending.
Priority
As described in detail in the previous Non-Final Rejection Office Action mailed 02 August 2021, the Examiner considers 12/21/2018 to be the effective filing date for Claims 15-31, since prior-filed CIP Application No. 16/229401 with a filing date of 12/21/2018 discloses treatment of aneurysms with the claimed stimulation parameters (Paragraph 0080, 0120, 0167, 0272 of Publication) therefore has support for the claims as complying with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 15-31 rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-19 of U.S. Patent No. 10,537,728, in view of John ‘874 (US Publication No. 2007/0142874). Although the claims are not identical, the claims recite identical method steps of providing electrical impluses through the outer skin surface of the neck to a selected nerve fiber in a patient, except with the claims of the present application “for reducing inflammation associated with an aneurysm” with “each pulse has a frequency of about 1 kHz to about 20 kHz” and the claims of U.S. Patent No. 10,537,728 for “treating or preventing at least one of a stroke or a transient ischemic attack” and do not recite the claimed frequency range. However, John ‘874 teaches a method for both reducing inflammation associated with an aneurysm and treating a stroke (Abstract, Paragraph 0064, 0146-0147, 0156), using the same stimulation method and device, wherein stimulation pulse frequencies may be within the range of about 1 kHz to about 20 kHz (stimulation of 1-6 kHz to excite neural activity, Paragraph 0068; functional stimulation rate of 2 or 4 Khz, Paragraph 0103). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to use the same method for reducing inflammation associated with an aneurysm and treating a stroke, wherein stimulation pulse frequencies may be within the range of about 1 kHz to about 20 kHz, as taught by John, in order to eliminate the need for providing multiple methods/devices for treating both conditions, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Although the present application is a Divisional application which claims benefit from US Patent No. 10,537,728 (Application 13/952,859), the claims of the present application are directed to a distinctly different invention than that of the withdrawn claims of the parent application that were subject to the Restriction Requirement in that application. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 21, the claim has been amended to recite, “the method of claim 15”. The claim recites “the target region”, which lack antecedent basis in the claim. It appears that this limitation was intended to recite “the method of claim 17”, which also introduces “the target region” (recited in Claim 17) and thus will be interpreted as such by the Examiner. Appropriate correction or clarification is required. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 15-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simon et al. (US Publication No. 2011/0230938, previously cited) in view of John (US Publication No. 2007/0142874, herein John ‘874).
Regarding Claims 15, 22, and 25, Simon et al. discloses a method of treating a patient (Abstract) comprising contacting a contact surface (340, 350, Fig. 1; 31, Fig. 3A-B) of a housing (50, Figs. 5-6, Abstract) against an outer skin surface of a neck of the patient (Paragraph 0025, 0035-0036, 0089, 0099-0100, Claim 1), wherein the housing includes a power source (320, Fig. 1, Paragraph 0024, 0052, 0081) coupled to the contact surface (340, 350, Fig. 1; 31, Fig. 3A-B, Paragraph 0046-0048); generating, with the power source  (320, Fig. 1, Paragraph 0024, 0052, 0081), at least one or more electrical impulse (Paragraph 0002, 0031, 0037, 0046, 0049, Abstract); and transmitting the at least one electrical impulse transcutaneously and non-invasively (Paragraph 0002, 0014, Claim 1) from the contact surface through the outer skin surface of the neck to a selected nerve fiber (vagal nerve fiber, Abstract, Paragraph 0021-0025) in the patient during the contacting (Paragraph 0025, 0035-0036, 0089, 0099-0100, Claim 1), wherein the at least one electrical impulse comprises bursts of pulses with each burst having a frequency of about 1 to about 100 bursts per second (examples of frequencies of 15-50 bursts per second, 1-5000 bursts per second, and 5-100 bursts per second, Abstract, Paragraph 0025, Claims 9 and 20) and each pulse having a duration of about 100 to about 1000 microseconds (examples of pulse durations of 20-1000 us, 100-400 us, 200 us; Paragraph 0025, 0054, 0059), and wherein the at least one electrical impulse is sufficient to modify the nerve fiber (vagal nerve fiber, Paragraph 0006, 0021-0022, 0046, 0052, 0097, Claim 1), wherein the selected nerve fiber is associated with a vagus nerve of the patient (Abstract, Paragraph 0021-0025).  
Simon et al. discloses that the method can treat a variety of disorders affecting the brain and brain tissue abnormalities (Paragraph 0015, 0017, 0038, 0057), but does not specifically disclose that the method reduces inflammation associated with an aneurysm in a patient, and the at least one electrical impulse causes inflammation associated with the aneurysm to be reduced.  John ‘874 teaches a method treating a patient comprising using external electrodes and/or TMS placed outside of the body (Abstract, Paragraph 0002, 0059, 0146, 0151) to provide stimulation impulses to the vagus nerve (Paragraph 0009, 0041, 0059, Claim 42) to promote the acceleration of healing of tissue with various parameters of pulses (Paragraph 0064, 0068, 0103, 0146-0147, 0156), wherein the method reduces inflammation and treats symptoms associated with strokes and aneurysms (Paragraph 0146-0147). It would have been obvious to one having ordinary skill in the art at the time of the invention to configure the stimulation method disclosed by Simon et al. to reduce inflammation and to treat an aneurysm through vagus nerve stimulation as taught by John ‘874, in order to preemptively prevent more serious adverse conditions in a patient such as bleeding or stroke caused by the aneurysm, since John also teaches using the stimulation method for prophylactic/preemptive treatments (Paragraph 0146-0147). 
Furthermore, Simon et al. does not explicitly disclose wherein each pulse has a frequency of about 1 kHz to about 20 kHz. Simon et al. does disclose transmitting the at least one electrical impulse transcutaneously and non-invasively (Paragraph 0002, 0014, Claim 1) from the contact surface through the outer skin surface of the neck to a selected nerve fiber (vagal nerve fiber, Abstract, Paragraph 0021-0025) in the patient during the contacting (Paragraph 0025, 0035-0036, 0089, 0099-0100, Claim 1), wherein the at least one electrical impulse comprises bursts of pulses with each burst having a frequency of about 1 to about 100 bursts per second (examples of frequencies of 15-50 bursts per second, 1-5000 bursts per second, and 5-100 bursts per second, Abstract, Paragraph 0025, Claims 9 and 20) and each pulse having a duration of about 100 to about 1000 microseconds (examples of pulse durations of 20-1000 us, 100-400 us, 200 us; Paragraph 0025, 0054, 0059).  The present Application’s Specification states (Paragraph 0168 and 0248):
For example, the sinusoidal period may be between about 50-1000 microseconds (equivalent to about 1-20 KHz), preferably between about 100-400 microseconds (equivalent to about 2.5-10 KHz), more preferably about 133-400 microseconds (equivalent to about 2.5-7.5 KHZ) and even more preferably about 200 microseconds (equivalent to about 5 KHz). 
…

Each pulse within a burst has a duration of about 1 to about 1000 microseconds (i.e., about 1 to about 10 KHz), preferably about 200 microseconds (about 5 KHz).


Therefore, the Application’s own disclosure states that the newly added claim limitation of “each pulse having a frequency of about 1 kHz to about 20 kHz” of Claim 15 is equivalent to a pulse period/pulse duration 1-1000 microseconds. Simon et al. discloses pulse durations within the bursts of 20-1000 microseconds, 100-400 microseconds, and 200 microseconds (Paragraph 0025, 0054, 0059). The Application’s own disclosure (Specification Paragraph 0168 and 0248) states that this is equivalent to the recited frequency ranges of about “1 kHz to about 20 kHz” as recited in Claim 15. 
Furthermore, alternatively, John ‘874 also teaches a method treating a patient to promote the acceleration of healing of tissue with various parameters of pulses (Paragraph 0064, 0068, 0103, 0146-0147, 0156), wherein the method reduces inflammation and treats symptoms associated with strokes and aneurysms (Paragraph 0146-0147), wherein stimulation pulse frequencies may be within the range of about 1 kHz to about 20 kHz (stimulation of 1-6 kHz to excite neural activity, Paragraph 0068; functional stimulation rate of 2 or 4 Khz, Paragraph 0103).  Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to configure the pulse frequency to about 1 kHz to about 20 kHz, in the method disclosed by Simon et al. and John ‘874 in combination, since both references teach similar parameters, and further since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding Claim 16, Simon et al. discloses a method of treating a patient (Abstract) further wherein the transmitting comprises transmitting the at least one electrical impulse (Paragraph 0002, 0031, 0037, 0046, 0049, Abstract) through a conducting medium (350, Fig. 1, Abstract, Paragraph 0022-0023, 0048) stored within the housing (50, Figs. 5-6, Abstract).  
Regarding Claim 17, Simon et al. discloses a method of treating a patient (Abstract) further comprising: generating an electric field at or near the housing (Abstract, Paragraph 0024, 0045, 0051, 0054); and shaping the electric field such that the electric field (Abstract, Paragraph 0024, 0045, 0051, 0054) is sufficient to modulate a nerve fiber at a target region (Abstract, Paragraph 0020-0025), and wherein the electric field is insufficient to substantially modulate at least one of a nerve or a muscle between the outer skin surface and the target region (Abstract, Paragraph 0020, Claim 27).  
Regarding Claim 18, Simon et al. discloses a method of treating a patient (Abstract) further wherein the power source comprises a signal generator (310, Fig. 1, Paragraph 0046, 0049), and one or more electrodes (340, Fig. 1, Paragraph 0022-0023, 0046, 0049, 0079-0080) coupled to the signal generator (310, Fig. 1, Paragraph 0046, 0049).  
Regarding Claims 19-20, Simon et al. discloses a method of treating a patient (Abstract) further wherein the electric field at the nerve fiber at the target region is from about 10 V/m to about 600 V/m (Paragraph 0054) or less than about 100 V/m (Paragraph 0024, 0054, 0059, Claim 7, 19).  
Regarding Claim 21, Simon et al. discloses a method of treating a patient (Abstract) further wherein the at least one electrical impulse (Paragraph 0002, 0031, 0037, 0046, 0049, Abstract) generated by the power source comprises a sufficient amplitude (Paragraph 0052-0054, 0102) to pass through the outer skin surface to the nerve fiber (Paragraph 0025, 0035-0036, 0089, 0099-0100, Claim 1) at the target region that is at least from about 0.5 cm to about 2 cm below the outer skin surface (at least 1-5 below outer skin surface, Claims 5-6, Paragraph 0084).  
Regarding Claim 22, Simon et al. discloses a method of treating a patient (Abstract) wherein each of the bursts contains from about 2 pulses to about 20 pulses (2-20 pulses per burst, Paragraph 0025, 0059, Claim 11).  
Regarding Claim 23, Simon et al. discloses a method of treating a patient (Abstract) wherein the pulses are full sinusoidal waves (Paragraph 0025, Claim 10).  
Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simon et al. in view of John ‘874, further in view of Naritoku et al. (US Publication No. 2002/0099417, previously cited).
Regarding Claim 26, Simon et al. discloses the method further wherein the at least one electrical impulse generates an electric field at a vagus nerve (Paragraph 0006, 0021-0022, 0046, 0052, 0097, Claim 1) above a threshold for generating an actionDocket No. 84407860-0133 (ELEC-51) 120potential (Paragraph 0024, 0054). However, Simon et al. and John ‘874 in combination do not specifically disclose wherein the electric field at a vagus nerve is above a threshold for generating an actionDocket No. 84407860-0133 (ELEC-51) 120 potential within at least one of an A fiber or a B fiber of the vagus nerve and below a threshold for generating an action potential within a C fiber of the vagus nerve.  Naritoku et al. teaches a system and method of stimulating the vagus nerve (Abstract), wherein the stimulation is above a threshold to generate action potentials within A and B fibers of the vagus nerve and below a threshold for generating action potentials within C fibers of the vagus nerve (Paragraph 0097, 0110, 0151). It would have been obvious to one having ordinary skill in the art at the time of the invention to configure the stimulation to have a threshold to generate action potentials within A and B fibers of the vagus nerve and below a threshold for generating action potentials within C fibers of the vagus nerve, as taught by Naritoku et al., in the method disclosed Simon et al. and John ‘874 in combination., in order to prevent activation of the C fibers and to configure the treatment to better alleviate symptoms of a particular patient suffering from a variety of neurological issues and reducing unwanted side effects, as also taught by Naritoku et al. (Paragraph 0146, 0151).

Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simon et al. in view of John ‘874, further in view of Boveja et al. (US Patent No. 6,366,814, previously cited).
Regarding Claim 27, Simon et al. discloses the method further wherein the at least one electrical impulse generates an electric field at a vagus nerve (Paragraph 0006, 0021-0022, 0046, 0052, 0097, Claim 1) above a threshold for generating an action potential within a fiber of the vagus nerve (Paragraph 0024, 0054). However, Simon et al. and John ‘874 in combination do not specifically disclose wherein the electric field generates an action potential responsible for activating a neural pathway causing a release of an inhibitory neurotransmitter within a brain of the patient.  Boveja et al. teaches a method comprising generating electrical impulses, wherein the electrical impulses generate an electric field at the vagus nerve above a threshold for generating action potentials within fibers of the vagus nerve (Col. 3, Lines 1-45) responsible for activating neural pathways causing release of inhibitory neurotransmitters within a brain of the patient (Col. 1, Lines 25-55, Col. 2, Lines 15-25, Col. 5, Lines 1-30). It would have been obvious to one having ordinary skill in the art at the time of the invention to configure stimulation disclosed by Simon et al. and John ‘874 in combination to generate an electric field at the vagus nerve above a threshold for generating an action potential within a fiber of the vagus nerve responsible for activating a neural pathway causing release of an inhibitory neurotransmitter within a brain of the patient taught by Boveja et al., to provide stimulation therapy to the vagus nerve cause modulation of the vagus nerve to provide treatment to the patient, as also taught by Simon et al. (Paragraph 0006, 0021-0022, 0046, 0052, 0097, Claim 1). 
Claims 28-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simon et al. in view of John ‘874, further in view of Gelfand et al. (US Publication No. 2006/0041283, previously cited). 
Regarding Claims 28-31, John ‘874 further teaches a method treating a patient comprising using external electrodes and/or TMS placed outside of the body (Abstract, Paragraph 0002, 0059, 0146, 0151) to provide stimulation impulses to the vagus nerve (Paragraph 0009, 0041, 0059, Claim 42) to promote the acceleration of healing of tissue with various parameters of pulses (Paragraph 0064, 0068, 0103, 0146-0147, 0156), wherein the method reduces inflammation and treats symptoms associated with strokes and aneurysms (Paragraph 0146-0147), but neither Simon et al. nor John specifically discloses wherein the electrical impulse is sufficient to at least inhibit rupture/hemorrhage of a brain aneurysm and is sufficient to inhibit formation or growth of the aneurysm. Gelfand et al. teaches a method of preventing aneurysms and stroke by nerve stimulation to reduce hypertension (Abstract, Paragraph 0028, 0032, 0034), wherein the electrical impulse is sufficient to at least inhibit rupture/hemorrhage of a brain aneurysm (Paragraph 0004-0005, 0009) and is sufficient to inhibit formation or growth of the aneurysm (Paragraph 0004-0005, 0009). It would have been obvious to one having ordinary skill in the art at the time of the invention to configure the electrical impulse to treat the aneurysm as disclosed by Simon et al. and John ‘874 to at least inhibit rupture/hemorrhage of a brain aneurysm and is sufficient to inhibit formation or growth of the aneurysm, as taught by Gelfand et al., in order to prevent further damage and death, as also taught by Gelfand et al. 
Response to Arguments
The Applicant’s amendments to the claims as made in the Response filed 02 November 2021 overcome the previous 35 USC 112(b)/pre-AIA  second paragraph rejections of Claims 28-30. Therefore, these rejections have been withdrawn. However, the previous 35 USC 112(b)/pre-AIA  second paragraph rejection of Claim 21 has not been withdrawn, due to the lack of antecedent basis of “the target region” within the claim as described in detail in the above rejection. 
The previous Double Patenting Rejections have been withdrawn due to the Applicant’s amendments to Claim 15. However, new Double Patenting rejections have been made above with the addition of the John ‘874 reference, necessitated by the Applicant’s amendments to Claim 15. 
The Applicant's arguments filed in the Response filed 02 November 2021 with respect to the previous 35 USC 103(a) rejections of Claims 15-31 have been fully considered. The Applicant specifically argues (Pages 8-9 of Response) that none of previously recited Simon et al., John, Naritoku et al., Boveja et al., nor Gelfand et al. discloses the newly added limitations “each pulse having a frequency of about 1KhZ to about 20 kHz”. 
The present Application’s Specification states (Paragraph 0168 and 0248):
For example, the sinusoidal period may be between about 50-1000 microseconds (equivalent to about 1-20 KHz), preferably between about 100-400 microseconds (equivalent to about 2.5-10 KHz), more preferably about 133-400 microseconds (equivalent to about 2.5-7.5 KHZ) and even more preferably about 200 microseconds (equivalent to about 5 KHz). 

…

Each pulse within a burst has a duration of about 1 to about 1000 microseconds (i.e., about 1 to about 10 KHz), preferably about 200 microseconds (about 5 KHz).


Therefore, the Application’s own disclosure states that the newly added claim limitation of “each pulse having a frequency of about 1 kHz to about 20 kHz” of Claim 15 is equivalent to a pulse period/pulse duration 1-1000 microseconds. Simon et al. discloses transmitting the at least one electrical impulse transcutaneously and non-invasively (Paragraph 0002, 0014, Claim 1) from the contact surface through the outer skin surface of the neck to a selected nerve fiber (vagal nerve fiber, Abstract, Paragraph 0021-0025) in the patient during the contacting (Paragraph 0025, 0035-0036, 0089, 0099-0100, Claim 1), wherein the at least one electrical impulse comprises bursts of pulses, and gives examples of pulse durations within the bursts of 20-1000 microseconds, 100-400 microseconds, and 200 microseconds (Paragraph 0025, 0054, 0059). The Application’s own disclosure (Specification Paragraph 0168 and 0248) states that this is equivalent to the recited frequency ranges of about “1 kHz to about 20 kHz” as recited in Claim 15. 
Furthermore, the newly cited John ‘874 used in a new 35 USC 103(a) rejection above also teaches a method treating a patient to promote the acceleration of healing of tissue with various parameters of pulses (Paragraph 0064, 0068, 0103, 0146-0147, 0156), wherein the method reduces inflammation and treats symptoms associated with strokes and aneurysms (Paragraph 0146-0147), wherein stimulation pulse frequencies
may be within the range of about 1 kHz to about 20 kHz (stimulation of 1-6 kHz to excite neural activity, Paragraph 0068; functional stimulation rate of 2 or 4 Khz, Paragraph 0103).  Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to configure the pulse frequency to about 1 kHz to about 20 kHz, in the method disclosed by Simon et al. and John ‘874 in combination, since both references teach similar parameters, and further since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233, as described above. Therefore, Claim 15 remains rejected as described in detail above.
No additional specific arguments were made with respect to the previous 35 USC 103(a) rejections of dependent Claims 16-31, nor with respect to the previously cited Naritoku et al, Boveja et al., nor Gelfand et al. references. Therefore, Claims 15-31 are rejected as described in detail above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852. The examiner can normally be reached 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.B./Examiner, Art Unit 3792                                                                                                                                                                                                        
/Eric D. Bertram/Primary Examiner, Art Unit 3792